Case 9:21-cr-80006-AMC Document 54 Entered on FLSD Docket 08/16/2021 Page 1 of 2




                              UNITED STATE DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                              CASE NO. 21-80006-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  JESUS GONZALEZ,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Bruce Reinhart Following Change of Plea Hearing [ECF No. 50]. On July 28,

  2021, Magistrate Judge Reinhart held a Change of Plea hearing during which Defendant pled guilty

  to Count One of the Indictment [ECF No. 3] pursuant to a written plea agreement [ECF No. 49].

  Magistrate Judge Reinhart thereafter issued a Report and Recommendation on Change of Plea

  [ECF No. 50]. No party has filed objections to the Report, and the time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 50] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Jesus Gonzalez as to Count One of the

             Indictment is ACCEPTED;

         3. Defendant Jesus Gonzalez is adjudicated guilty of Count One of the Indictment, which

             charges him with possession with intent to distribute fifty (50) grams or more of

             methamphetamine, its salts, isomers, and salts of its isomers in violation of Title 21,
Case 9:21-cr-80006-AMC Document 54 Entered on FLSD Docket 08/16/2021 Page 2 of 2

                                                             CASE NO. 21-80006-CR-CANNON


           United States Code, Sections 841(a)(1) and (b)(1)(A)(viii). Pursuant to Title 21, United

           States Code, Sections 841(b)(1)(C), this violation involved 1,4-Butanediol, a Schedule

           1 controlled substance.

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 13th day of August 2021.




                                                     ________________________________
                                                     AILEEN M. CANNON
                                                     UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
